Citation Nr: 9930871	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD) and dysthymic disorder.

2. Entitlement to service connection for hepatitis C.

3. Entitlement to service connection for thyroid 
nodule/multiple tumors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claims for service connection for 
the disabilities at issue.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records are negative for complaints or 
findings of any psychiatric disability.

2. There is no competent medical evidence demonstrating that 
the veteran currently has PTSD.

3. Dysthymic disorder was initially manifested many years 
after service, and there is no competent medical evidence 
establishing that it is related to service.

4. Hepatitis C was first shown many years after service, and 
there is no competent medical evidence linking it to 
service.

5. A thyroid nodule or multiple tumors, if present, were 
first shown many years after service, and there is no 
competent medical evidence which establishes that it is 
related to service.



CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a 
psychiatric disability, to include PTSD and dysthymic 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hepatitis 
C.  38 U.S.C.A. § 5107(a) (West 1991)

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for multiple 
tumors/thyroid nodule.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that a claim 
must be accompanied by evidence.  As will be explained below, 
the veteran has not submitted competent evidence to support 
his claims for service connection.  Thus, the Board finds 
that his claims are not well grounded.  Accordingly, there is 
no duty to assist him in the development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  


Factual background

The service medical records, including the entrance and 
separation examinations, show no complaints or findings 
pertaining to a psychiatric disorder, hepatitis C, a thyroid 
nodule or a tumor.   

Personnel records show that the veteran was a heavy vehicle 
and dump truck driver in service.  The DD 214 reveals that he 
received the National Defense Service Medal, the Vietnam 
Service Medal and the Vietnam Campaign Medal.  

Service department medical records show that the veteran was 
seen in April 1980.  It was indicated that he was applying 
for the Peace Corps and had been noted on physical 
examination to have a freely movable, non-tender nodule on 
the right lobe of the thyroid.  There was no adenopathy.  He 
had no weight loss, insomnia, heat intolerance, tachycardia, 
hypertension or nervousness.  It was believed that it was a 
benign cold nodule, but he was referred to the internal 
medicine clinic.  When seen later that day in the internal 
medicine clinic, the assessment was solitary thyroid nodule 
in a clinically euthyroid.  It was indicated that he was 
healthy and did not deserve further evaluation.   

The veteran was hospitalized in May 1980 and underwent a 
right hemi-thyroidectomy.  The pathology report revealed a 
benign adenomatoid nodule. 

Laboratory tests dated in September 1992, December 1992 and 
January 1993 at a Department of Veterans Affairs (VA) 
facility revealed elevated SGPT.  An abdominal echogram 
revealed an anechoic lesion in the right lobe of the liver, 
most consistent with cyst, and much less likely metastatic 
disease.

Private medical records dated from 1992 to 1993 have been 
associated with the claims folder.  The veteran was seen in 
September 1992 and it was reported that he had been seen at 
that facility eight to nine years earlier, but that the chart 
was lost.  In August 1993, it was reported that he had a long 
history of depression.  He had been treated by a VA facility 
and given medication with excellent results.  It was also 
noted that he had elevated liver function tests prior to and 
after taking the medication.  In November 1993, it was noted 
that the veteran had a positive test for hepatitis C.  The 
assessments were depression, stable and hepatitis C.

Additional private medical records dated from 1983 and 1994 
have been associated with the claims folder.  A study in 
December 1983 showed no evidence of active disease or 
immunity to hepatitis A or B.  It was noted in November 1993 
that the veteran had a long history of abnormal transaminase, 
and that he was recently diagnosed as being positive for 
hepatitis C.  He denied any prior history of jaundice, 
acholic stools or dark urine.  He had had intermittent right 
upper quadrant pain for thirteen years.  It was noted that an 
abdominal ultrasound in December 1992 revealed a hypoechoic 
lesion in the right lobe of the liver.  The impression was 
history of hepatitis C.  A liver biopsy in December 1993 
showed findings consistent with chronic hepatitis C.  

The veteran was seen in April 1994 for increasing problems 
with depression.  He was enrolled in an interferon research 
study for the treatment of hepatitis C.  He had been treated 
for depression in October 1982.  He had developed a 
testicular tumor which he said was misdiagnosed.  He had 
another episode of depression in August 1993.  The veteran 
stated that he suspected that he might have PTSD from his 
service in Vietnam.  He related that his symptoms were 
restlessness, feeling of isolation, and no joy in anything.  
He also described a sense of rage.  Following psychological 
testing, the impressions were dysthymic mood disorder, 
possibly exacerbated by interferon, and obsessive compulsive 
traits.  In July 1994, it was reported that he had no further 
remembrance of strange dreams since June.  

VA outpatient treatment records dated from 1992 to 1994 have 
been associated with the claims folder.  In September 1992, 
the veteran related that he was worried about carcinoma.  He 
stated that he had the thyroid tumor in 1980 and the 
testicular tumors in 1983.  He noted that the thyroid tumor 
was benign and the testicular tumor was squamous metaplasia.  
He noted that he took medication for four months after the 
testicular tumor was diagnosed in 1983.  It was noted in 
November 1992 that the veteran was status post thyroid 
resection for benign nodule and testicular resection.  It was 
reported in September 1993 that the veteran had elevated 
liver function tests and that hepatitis C was to be ruled 
out.  Later that month, based on a pathology report, it was 
indicated that the veteran never had testicular carcinoma.  
It was further reported that he had had elevated liver 
function tests since 1971.  The veteran related in October 
1993 that he had mildly elevated liver function tests for 
twenty years.  The veteran was seen in July 1994.  It was 
noted that he had been diagnosed with hepatitis C in July 
1993.  The veteran indicated that he had experienced problems 
with the treatment he had received at the VA and at a private 
facility.  This problem apparently stemmed from a delayed 
diagnosis of what appeared to be a low-grade elevation of 
liver enzymes in connection with possible hepatitis in an 
asymptomatic person without risk factors.  Following a mental 
status evaluation, there was no Axis I diagnosis.  The Axis 
II diagnosis was narcissistic personality disorder.  

In December 1994, the veteran submitted a statement 
concerning his claimed in-service stressors.  

The veteran was afforded a psychiatric examination by the VA 
in February 1995.  The examiner noted that to the veteran 
submitted a long narrative that was contained in the claims 
folder and, in addition, the veteran had provided him a list 
of his alleged symptoms of PTSD.  The examiner noted that he 
heard extremely vague complaints about the "proximity to 
death" and the uncertainty of where his death would come 
from.  When the examiner looked at the unbelievable narrative 
and list of symptoms which the veteran presented, and yet 
heard that he had only six months of very limited exposure to 
severe combat stressors, he found it extremely difficult to 
believe that that he was dealing with PTSD that was combat 
related.  He added that this was a gut feeling on his part 
based on years of experience and on the way the veteran 
presented his data which was extremely cool, collected and 
without the usual attendant emotional responses one usually 
saw in people who had been so traumatized.  He also indicated 
that the veteran apparently had had chronic hepatitis since 
at least 1970.  The examiner noted that the veteran's 
symptoms could, in certain individuals, be suggestive of 
clear-cut uncomplicated PTSD.  However, in the veteran, with 
the lack of stressors, in his judgment, he sensed that many 
of the symptoms would be present even if the veteran had not 
come into combat.  The veteran did not describe the symptoms 
a credible way that impressed the examiner that these were 
valid or at least seriously incapacitating symptoms.  

Following a mental status examination, the diagnoses were 
dysthymic disorder, chronic and mixed personality disorder 
with passive-aggressive schizoid, narcissistic and avoidant 
traits.  It was indicated that these conditions had probably 
existed prior to service and had not been aggravated thereby.  
The examiner noted that the veteran had an extensive list of 
PTSD symptomatology but that he heard no stressors which in 
his judgment could possibly account for this degree of 
disorganization based on six months of active duty in a 
relatively low-combat area.  He further noted that with such 
a massive reported symptomatology and a history of only 
relatively limited exposure to stressors beyond the usual 
level of human endurance, he had to feel that most of the 
veteran's symptoms were related to a far more dysfunctional 
childhood than had been able to be gleaned from the veteran 
himself.  The whole story simply did not ring true regarding 
the claim for PTSD.



Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

There is no indication in the service medical records that 
the veteran sought treatment for any psychiatric disability, 
hepatitis C or a thyroid nodule or tumor.  The first clinical 
evidence of any of these disorders was many years after 
service.  In this regard, the Board points out that the 
veteran was first found to have a thyroid nodule in April 
1980.  At that time, he denied any complaints of nervousness.  
Shortly thereafter, he underwent a hemithyroidectomy.  The 
veteran has related that he had a testicular tumor in the 
early 1980's; however, there is no clinical evidence 
confirming this.  Similarly, the Board points out that 
hepatitis C was initially documented many years after 
service.  

Following the VA psychiatric examination in February 1995, 
the examiner concluded that the veteran had a dysthymic 
disorder and a personality disorder.  He further concluded 
that it had been aggravated by service.  The veteran asserts 
that a psychiatric disability, hepatitis C and thyroid 
nodule/tumors are related to service.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Court has held 
that if the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown,      5 Vet. App. 91 (1993).  Thus, his 
lay assertions to the effect that he has these disabilities 
which are related to service are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  Assuming, as the examiner opined, that 
the veteran's dysthymic disorder preexisted service, there is 
no clinical evidence of in-service treatment for it, nor any 
other evidence that it increased in severity in service.  

With respect to the claim for service connection for PTSD, 
the Board points out that there is no diagnosis of record.  
While the veteran argues that he has it, the fact remains 
that no medical provider has reached that conclusion.  As 
noted above, following the February 1995 VA psychiatric 
examination, the examiner specifically opined that the 
veteran did not have PTSD.  The private medical records also 
fail to document a diagnosis of PTSD.  The Court has held 
that "[i]n the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
In Brammer v. Derwinski,  3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claim 
for service connection for PTSD is not well grounded.


ORDER

Service connection for a psychiatric disability, to include 
PTSD and dysthymic disorder, hepatitis C and thyroid 
nodule/multiple tumors is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

